      Case 1:20-cv-05678-KPF Document 28 Filed 01/04/21 Page 1 of 3


                                                                        Jay Marshall Wolman, JD
                                                                     Licensed in CT, MA, NY, DC




                                                                        31 December 2020

Via Email and ECF

                                                     MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
<failla_nysdchambers@nysd.uscourts.gov

       Re:     Cheng v. Guo, Case No. 1:20-cv-05678-KPF | Response to Letter

Dear Judge Failla:
The parties’ settlement negotiation history has nothing to do with whether the Court needs
to intervene regarding Plaintiff Logan Cheng’s discovery requests. At the time Plaintiff
filed suit, Mr. Guo was evading the Nevada judgment, evading asset discovery, and
evading service, he finally saw fit to pay that, save for post-judgment interest that had
accrued. The settlement letter was addressed to punitive damages as well as a $250,000
per day sanction the Nevada court imposed on Mr. Guo. There is nothing extortionate
about seeking sanctions owed and punitive damages against Mr. Guo, who has already
been determined to have filed a SLAPP suit against Mr. Cheng.
As to the particular discovery issues raised by Mr. Guo, all he seeks is to needlessly
multiply the litigation. Although the term “identify” uses differing verbiage, the local rule
does not limit “Address” to one physical address—residential, work, and e-mail addresses
may all fall within them. And, though it does not explicitly address telephone numbers,
such are commonplace inclusions in identifying a person; Defendant essentially would
have Plaintiff propound a second set of discovery requests replacing “identify” with
“provide the contact information for”, which would not pose any theoretical conflict with
the local rules. There is no need to jump through hoops for information Plaintiff is entitled
to.

As to the document requests, Mr. Guo is here because he made claims against Mr. Cheng
in Nevada. Punitive damages “punish and deter oppressive, fraudulent or malicious
conduct[.]” Siggelkow v. Phx. Ins. Co., 109 Nev. 42, 44, 846 P.2d 303, 304 (1993); see
also NRS 42.005. Plaintiff did not serve discovery requests into the entirety of Mr. Guo’s
life history and familial background. Rather, Mr. Guo saw fit to make allegations related
thereto part of his Second Amended Complaint in Nevada. See Exhibit 1. He put those
allegations at issue, and discovery here on the allegations in the Second Amended


                 100 Pearl Street, 14th Floor, Hartford, Connecticut 06103
                            jmw@randazza.com | 702.420.2001
      Case 1:20-cv-05678-KPF Document 28 Filed 01/04/21 Page 2 of 3

Randazza Legal Group
Page 2 of 3




Complaint is proper.1 They go to Mr. Guo’s credibility and his underlying motivation for
filing a SLAPP suit against Mr. Cheng. Mr. Guo is now essentially arguing that 2/3 of the
factual history recited in the Second Amended Complaint was not germane and that his
counsel violated Nev. R. Civ. P. 11 in so filing. If so, he should admit that he made
allegations for an improper purpose. If not, they are discoverable. He cannot have it both
ways.

As to the requests for financial information, there is no reason to bifurcate discovery.
Defendant did not seek a bifurcated discovery schedule to separately address liability and
damages, and Defendant resisted expedited summary judgment to address liability. "[T]he
wealth of a defendant is directly relevant to the size of an award, which is meant to deter
the defendant from repeating his misconduct as well as punish him for his past behavior."
Ainsworth v. Combined Ins. Co., 104 Nev. 587, 593, 763 P.2d 673, 677 (1988) (allowing
consideration of nationwide worth); see also Dillard Dep't Stores, Inc. v. Beckwith, 115
Nev. 372, 381, 989 P.2d 882, 887 (1999). Pre-trial financial discovery is appropriate in a
claim involving punitive damages. See Arista Records LLC v. Lime Grp. LLC, No. 06 CV
5936 (KMW), 2010 U.S. Dist. LEXIS 145967, at *16-19 (S.D.N.Y. Aug. 6, 2010); see also
Hetter v. Dist. Court, 110 Nev. 513, 519, 874 P.2d 762, 765 (1994)(finding “defendant's
financial condition is a proper subject of discovery on” the issue of punitive damages.).
Thus, financial discovery requests, relevant to the issue of punitive damages, is appropriate.

Plaintiff does not believe a confidentiality protective order is necessary or warranted. Mr.
Guo did not even raise the notion until days before the deadline to seek one, which has
since elapsed. Mr. Guo did not seek such an order relative to financial discovery requests
propounded in Nevada; instead, he ignored them. Mr. Guo did not seek such an order
relative to financial discovery requests associated with Mr. Cheng’s Article 54 enforcement
efforts in New York County; again, Mr. Guo simply ignored them. A confidentiality order
here would, in fact, hamstring discovery. Mr. Guo just had a judgment of $46 million, plus
ten years of interest at 15% (i.e., nearly $70 million) entered against him. See Pacific
Alliance Asia Opportunity Fund, L.P. v. Guo, et al., Index No. 652077/2017 (N.Y. County
Dec. 18, 2020). And, he is facing a contempt motion in that case for violating a restraining
order by removing his yacht, the Lady May, from New York waters.

In fact, on October 15, 2020, upon the evidence that Mr. Guo’s assets are disguised through
family members and shell companies, that court permitted the plaintiff in that matter to
take discovery into any and all other assets Mr. Guo may own, whether directly or
indirectly. Although there is a blanket confidentiality order in that case, entered July 11,

1
  The specific number of document requests is a red-herring, because Plaintiff propounded
tailored requests per allegation. They could be subsumed into a single request to provide
documents supporting the allegations in the Second Amended Complaint.
               Case 1:20-cv-05678-KPF Document 28 Filed 01/04/21 Page 3 of 3

         Randazza Legal Group
         Page 3 of 3




         2018, it does not appear to cover financial information. Thus, due to the competing claims
         to Mr. Guo’s assets, and his efforts to hide them, Plaintiff will need to compare notes with
         Mr. Guo’s other creditors to ensure thorough information has been provided and validate
         the information provided.

         Mr. Guo claims litigation abuse because Plaintiff wants a couple of phone numbers, asks
         Mr. Guo to substantiate the factual allegations he made, and does not think confidentiality
         is necessary. It is audacious that Mr. Guo seeks fees and a bar on all discovery, and claims
         Mr. Cheng has acted to cause Mr. Guo to expend fees. It is Mr. Guo who has been found
         to have filed a SLAPP suit. And, as the Court is aware, Plaintiff sought to expedite this
         litigation with early summary judgment. The only party multiplying these proceedings is
         Mr. Guo.

         Mr. Guo should be treated like any other litigant before this Court. He, like everyone else,
         must answer the reasonable discovery requests propounded upon him. No conference is
         necessary and his putative motion practice is unwarranted.



                                                      Sincerely,



                                                      Jay M. Wolman



         cc:    Jeffrey S. Gavenman (via Email and ECF)


The Court is in receipt of Defendant's request for a conference to discuss
Plaintiff's discovery requests (Dkt. #26), and Plaintiff's above response
(Dkt. #27). The parties are hereby ORDERED to appear for a telephone
conference regarding discovery in this matter on January 21, 2021, at
12:00 p.m. The dial-in information is as follows: At 12:00 p.m. the
parties shall call (888) 363-4749 and enter access code 5123533. Please
note, the conference will not be available prior to 12:00 p.m.

Dated:         January 4, 2021                         SO ORDERED.
               New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
